UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6964


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WALTER RAY TAYLOR, JR., a/k/a 8-Ball,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:04-cr-00195-BO-1)


Submitted:    September 10, 2009          Decided:   September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Ray Taylor, Jr., Appellant Pro Se. Anne Margaret Hayes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Walter Ray Taylor, Jr., appeals the district court’s

order denying relief on his motion for reduction of sentence

filed pursuant to 18 U.S.C. § 3582(c)(2) (2006).       We find no

reversible error and we thus affirm for the reasons stated by

the district court.   United States v. Taylor, No. 5:04-cr-00195-

BO-1 (E.D.N.C. May 20, 2009).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                2